                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:17-cv-340-GCM
 FEDERAL TRADE COMMISSION,

                   Plaintiff,

 v.
                                                       ORDER
 ANTHONY SWATSWORTH,
 ACDI GROUP, LLC, and
 SOLUTIONS TO PORTFOLIOS, LLC,

                   Defendants.


              ORDER FOR PERMANENT INJUNCTION AND JUDGMENT

       Plaintiff Federal Trade Commission (“FTC”) filed a complaint on June 22, 2017 seeking a

permanent injunction and other equitable relief, pursuant to Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b) and Section 814(a) of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692l(a). Plaintiff has moved for summary judgment

pursuant to Federal Rule of Civil Procedure 56 on all counts against Defendants ACDI Group,

LLC (“ACDI”), Solutions to Portfolios, LLC, d/b/a STP Management Group (“STP”), and

Anthony Swatsworth (collectively, “Defendants”). On August 22, 2018, the Court granted in part

and denied in part the FTC’s motion for summary judgment, finding that Defendants violated the

FTC Act and that ACDI and STP violated the FDCPA. (ECF No. 56.) On August 23, 2018, the

Court heard argument from the parties regarding injunctive relief, during which the Court

expressed concerns about the compliance and monitoring provisions and other terms in the FTC’s

proposed order. On August 24, 2018, the Court entered an order holding Defendants jointly and

severally liable for repayment of $31,763.54 to injured consumers, directing Defendants to

reimburse consumers directly and bear the costs of such reimbursement, and directing the parties
to provide supplemental briefing on the issue of injunctive relief. (ECF No. 57.) The Court, having

considered the parties’ submissions, enters this Order for Permanent Injunction and Monetary

Judgment (“Order”) to resolve all remaining matters in dispute in this action.

                                         DEFINITIONS

For the purpose of this Order, the following definitions apply:

 A.     “Debt” means any obligation or alleged obligation to pay money arising out of a

        transaction, whether or not such obligation has been reduced to judgment.

 B.     “Debt collection activities” means any activities of a debt collector to collect or attempt

        to collect, directly or indirectly, a debt owed or due, or asserted to be owed or due.

 C.     “Debt collector” means any person who uses any instrumentality of interstate commerce

        or the mail in any business the principal purpose of which is the collection of any debts,

        or who regularly collects or attempts to collect, directly or indirectly, debts owed or due

        or asserted to be owed or due another. The term also includes any creditor who, in the

        process of collecting its own debts, uses any name other than its own that would indicate

        that a third person is collecting or attempting to collect such debts. The term also includes

        any person to the extent that such person collects or attempts to collect any debt that was

        in default at the time it was obtained by such person.

 D.     “Defendants” means the Individual Defendant and the Corporate Defendants,

        individually, collectively, or in any combination, and each of them by whatever names

        each might be known.

                1.     “Corporate Defendants” means ACDI Group, LLC and Solutions to

                       Portfolios, LLC, d/b/a STP Management Group, and their successors,
                  assigns, affiliates, or subsidiaries, and each of them by whatever names

                  each might be known.

                  2. “Individual Defendant” means Anthony Swatsworth.

E. “Investigation” includes objectively evaluating the circumstances and considering

   information, including an assessment of the relevance, reliability, accuracy, integrity, and

   completeness of such information, to determine whether a debtor owes a debt in the

   amount asserted by Defendants while collecting on debt. The information Defendants

   shall assess in an Investigation, where applicable, shall include but not be limited to:

          1.      the information that Defendants received from the credit originator or the

                  creditor to whom the debt is owed, such as: (a) the debtor’s credit

                  application, (b) the credit contract between the debtor and the credit

                  originator, (c) documents with the current or former name, address, and

                  telephone phone number of the debtor, (d) documents with the debtor’s

                  account number, in whole or in part, and account statements, (e) documents

                  with the date and amount of any payments, (f) documents with the date and

                  outstanding balance at charge-off, and (g) collector’s notes;

          2.      the information that Defendants received from data aggregators, data

                  brokers, consumer reporting agencies, skip tracers, and other third-parties,

                  such as: (a) documents with the current or former name, address, and

                  telephone number of the debtor, (b) documents with consumer report

                  information, including credit scores and updates to the information in

                  credit reports, and (c) the scoring of the debt through the use of a predictive

                  model;
            3.      the information that Defendants created or maintained in collecting on the

                    debt, such as collectors’ notes; and

            4.      the information Defendants received from the debtor denying, disputing,

                    or challenging the claim that the debtor owes the debt or the amount of the

                    debt, such as: (a) documents with the debtor’s current or former name,

                    address, and telephone number, (b) receipts or other evidence of payment

                    from the credit originator, the creditor to whom the debt is owed, or a debt

                    collector, (c) canceled checks, bank account statements, credit card

                    statements, and other documents evidencing payment, and (d) a consumer

                    report relevant to the disputed item.

F.   “Person” means a natural person, an organization or other legal entity, including a

     corporation, partnership, sole proprietorship, limited liability company, association,

     cooperative, or any other group or combination acting as an entity.

G.   “Portfolio” means the portfolio of purported past-due payday loan debt purchased by

     ACDI from SQ Capital, LLC on or about July 24, 2014, containing 2335 records of

     purported “500FastCash” debt.

H.   The terms “and” and “or” shall be construed conjunctively or disjunctively as necessary

     to make the applicable phrase or sentence inclusive rather than exclusive.

                                       FINDINGS

1.   Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to issue injunctive

     and other relief against violations of the FTC Act and, in the exercise of its equitable

     jurisdiction, to award redress and restitution to remedy the injury to consumers, to order
     disgorgement of profits resulting from Defendants’ unlawful acts or practices, and issue

     other ancillary equitable relief.

2.   The Individual Defendant and the Corporate Defendants are likely to continue to engage

     in the activities alleged in the Complaint or otherwise violate the FTC Act and the FDCPA

     unless they are prohibited from doing so by order of the Court. Accordingly, it is proper

     in this case to issue a permanent injunction that, inter alia: (a) prohibits Defendants from

     engaging in any debt collection violations; (b) requires Defendants reasonably investigate

     debts that are disputed; (c) prohibits Defendants from disclosing, using, or benefitting

     from previously obtained consumer information that is unverified; and (d) provides for

     monitoring by Plaintiff of Defendants’ compliance with such a permanent injunction.

3.   Defendants have caused consumer injury in the amount of at least $31,397.29.

4.   It is proper in this case to enter a monetary judgment in the amount of $31,397.29 against

     Defendant Swatsworth and the Corporate Defendants, jointly and severally, as equitable

     monetary relief in the form of restitution.

5.   This action and the relief awarded herein are in addition to, and not in lieu of, other

     remedies that may be provided by law, including both civil and criminal remedies.

6.   Pursuant to Federal Rule of Civil Procedure 65(d), the provisions of this Order are binding

     upon each Defendant, their successors and assigns, and their officers, agents, employees

     and attorneys, and upon those persons or entities in active concert or participation with

     them who receive actual notice of this Order by personal service or otherwise.

7.   Entry of this Order is in the public interest.
                                          ORDER

           INJUNCTION AGAINST UNLAWFUL COLLECTION PRACTICES

I.    IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

      employees, and all other persons in active concert or participation with any of them, who

      receive actual notice of this Order, whether acting directly or indirectly, in connection

      with debt collection activities, are permanently restrained and enjoined from:

      A.      Using any false, deceptive, or misleading representation or means, including, but

              not limited to, falsely representing, directly or indirectly, expressly or by

              implication:

              1.     that Defendants have authority to collect on a debt;

              2.     the character, amount or legal status of any debt;

              3.     that a consumer is delinquent on a debt;

              4.     that a consumer can be sued, arrested, or imprisoned for failing to pay a

                     debt; and

              5.     any other material fact; and

      B.      Violating any provision of the Fair Debt Collection Practices Act, 15 U.S.C. §§

              1692-1692(p) (a copy of which is attached hereto as Attachment A), including, but

              not limited to, Section 807, 15 U.S.C. § 1692e.

              INJUNCTION AGAINST UNSUBSTANTIATED CLAIMS

II.   IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

      and all other persons in active concert or participation with any of them, who receive

      actual notice of this Order, whether acting directly or indirectly, in connection with debt

      collection activities, are permanently restrained and enjoined from:
A. Representing, expressly or by implication, that a debtor owes a debt, that Defendants

     have authority to collect on a debt, or the amount of a debt, when, at the time of the

     representation, Defendants do not have a reasonable basis for such a representation,

     including but not limited to instances where:

     1.   Debtors have disputed or attempted to dispute the validity or accuracy of the

          debt and Defendants have failed to review information substantiating the amount

          of debt, or failed to consider the debtors’ disputes, prior to continuing collection;

          or

     2.   Defendants have knowledge or reason to believe that a specific debt portfolio

          contains unreliable data but fail to obtain information substantiating the accuracy

          of the data prior to collecting; and

B.   Failing, after a debtor denies, disputes, or challenges the Defendants’ claim that the

     debtor owes the debt, or owes the debt in the amount asserted, to:

     1.   within fourteen (14) days after the denial, dispute, or challenge, or when the debt

          is next reported to a consumer reporting agency, if earlier: report the debt as

          disputed or request deletion of that item from the debtor’s credit reporting file

          by any credit reporting agency to which the debt was reported by Defendants;

          and

     2.   promptly after the denial, dispute, or challenge:

          (a)   cease collection, and not sell, provide, or transfer the debt to any person or

                entity other than the creditor to whom the debt is owed; or

          (b)   commence and complete, within thirty (30) days after a debtor denies,

                disputes, or challenges Defendants’ claim that the debtor owes the debt or
that it owes the debt in the amount asserted, an Investigation of the denial,

dispute, or challenge, provided that Defendants shall not be required to

investigate any denial, dispute, or challenge more than once unless the

debtor provides to Defendants or the Defendants otherwise acquire or

obtain information, data, or documentation that was not considered in any

prior investigation. Defendants shall notify the debtor within five (5)

business days if the denial, dispute, or challenge is not investigated under

this proviso.

(i)    if Defendants reasonably conclude after their Investigation that the

       debtor owes the debt in the amount asserted, Defendants, within five

       (5) days of reaching their conclusion, shall provide verification of the

       debt to the debtor, inform the debtor of their conclusion, and provide

       the basis for it, after which they may continue collection. If the debtor

       continues to dispute the debt, nothing in this order supersedes the

       requirement of § 623(a)(3) of the Fair Credit Reporting Act

       (“FCRA”), 15 U.S.C. § 1681s- 2(a)(3), that Defendants convey the

       dispute when furnishing information on the debt to any consumer

       reporting agency.

(ii)   if Defendants reasonably conclude after their Investigation that the

       debtor does not owe the debt or the debt cannot be verified,

       Defendants shall, within five (5) days of reaching their conclusion:

       (a) inform the debtor of their conclusion and the basis for it; (b)

       request that each consumer reporting agency to which the debt has
                           been reported delete the debt from the debtor’s credit reporting file;

                           (c) cease collection; and (d) not sell, provide, or transfer the debt to

                           any person or entity other than the creditor to whom the debt is

                           allegedly owed.

                     (iii) if Defendants reasonably conclude after their Investigation that the

                           debtor does owe the debt but not in the amount that Defendants

                           asserted, Defendants shall, within five (5) days of reaching their

                           conclusion: (a) inform the debtor of their conclusion and the basis for

                           it; and (b) provide to each consumer reporting agency to which the

                           debt has been reported any correction to the reported information that

                           is necessary to make the information provided by Defendants

                           accurate, after which they may continue collection.

       Provided that, if the debtor initiates contact with Defendants by any means, Defendants

may respond to the debtor prior to the completion of the Investigation.

       Provided further that, nothing in this Part affects Defendants’ obligation to comply with

all applicable provisions of the FDCPA and the FCRA.

       Provided further that, nothing in this Part prohibits Defendants from requiring debtors

who deny, dispute, or challenge a debt on the grounds of fraud or identity theft to do so in

writing, so long as Defendants clearly and conspicuously disclose these requirements to debtors.

Once Defendant receives an identity theft report, the requirements of § 623(a)(6)(B) of the

FCRA, 15 U.S.C. § 1681s-2(a)(6)(B), apply.
               MONETARY RELIEF AND CONSUMER REDRESS

III.   IT IS FURTHER ORDERED that

       A.   As ordered by the Court on October 11, 2018, judgment in the amount of THIRTY

            ONE THOUSAND, SEVEN HUNDRED SIXTY THREE DOLLARS AND

            FIFTY FOUR CENTS ($31,763.54) is entered against Defendants, jointly and

            severally, as equitable monetary relief.

       B.   As ordered by the Court on August 24, 2018, Defendants shall refund all

            ($31,763.54) in payments they received from consumers in connection with the

            Portfolio and bear the costs of such redress.

       C.   If any consumer’s check is returned as undeliverable, Defendants shall perform

            skiptracing or a public records search to attempt to obtain additional address

            information for such consumer. Defendants shall report to the Court and

            simultaneously the FTC failed deliveries and additional address information as set

            forth below.

       D.   Defendants shall provide periodic reports to the Court and simultaneously the FTC

            regarding their efforts to make redress payments to consumers. Such reports will

            detail, for each consumer to whom a refund payment is owed: (a) the consumer’s

            name and phone number, (b) the check amount, (c) the check number, (d) the

            address(es) of the mailing attempt(s), (e) the date(s) of the mailing attempt(s), (f)

            whether the consumer cashed the check, (g) whether the envelope was returned as

            undeliverable, (h) the results of skiptracing or other public records searches for

            consumers whose mailing was returned as undeliverable, (i) and such other

            information regarding Defendants’ redress efforts that the FTC reasonably requests.
     Such reports shall be submitted to the Court under seal and sent via email to an FTC

     employee so designated by the FTC to Defendants’ counsel, beginning 15 days after

     entry of this Order and continuing every 60 days thereafter until Defendants’

     obligations under this Section are concluded.

E.   Defendants shall maintain all financial institution records related to the refund

     payments required by this Section, including, but not limited to, bank statements

     and images of cashed checks. Such records shall be sent via email to an FTC

     employee so designated by the FTC to Defendants’ counsel, beginning 15 days

     after entry of this Order and continuing every 60 days thereafter until Defendants’

     obligations under this Section are concluded.

F.   Defendants shall be responsible for ensuring that the account on which checks are

     drawn has sufficient funds. If any check issued by Defendants is returned to the

     consumer’s financial institution as having been drawn on insufficient funds,

     Defendants, upon receipt of written documentation regarding the fee incurred by

     the consumer, shall reimburse such fee (along with the original refund amount)

     within 5 days.

G.   Defendants shall bear all costs associated with refunding consumers and reporting

     redress efforts and supplying related documentation to the FTC, and shall not

     deduct any costs from consumers’ refund payments. Such costs include, but are

     not limited to, postage, skiptracing or other public records searches, financial

     institution fees, and Defendants’ attorneys’ fees.

H.   Defendants’ redress obligations under this Section shall cease upon the completion

     of all required payments to consumers or after 12 months, whichever occurs
     sooner. If after 12 months Defendants have not made all redress payments as

     required by this Section, Defendants shall remit the unpaid balance to the

     Commission within 10 days.

I.   Any funds paid to the FTC pursuant to Section III.H of this Order shall be

     deposited into a fund administered by the FTC or its agents to be used for other

     equitable relief (including consumer information remedies) as the FTC determines

     to be reasonably related to Defendants’ practices alleged in the Complaint. Any

     funds not used for such equitable relief shall be deposited to the United States

     Treasury as equitable disgorgement. Defendants shall have no right to challenge

     the FTC’s choice of remedies under this Section.

J.   Defendants relinquish all dominion, control, and title to the funds paid to the

     fullest extent permitted by law. Defendants shall make no claim to or demand for

     return of the funds, directly or indirectly, through counsel or otherwise.

K.   Defendants shall use information regarding consumers in the Portfolio solely for

     administering redress in accord with this Section and not for any other purpose.

     Without limiting the foregoing, Defendants shall not (i) sell or transfer any

     information regarding any consumer in the Portfolio, (ii) attempt to collect any

     debt from any consumer in the Portfolio, or (iii) offer or sell any product or service

     to any consumer in the Portfolio. Upon written request of the FTC after

     Defendants’ obligations under this Section cease, Defendants shall destroy all

     information related to consumers in the Portfolio, in all forms in Defendants’

     possession, custody or control.
      L.     The judgment entered pursuant to this Section is equitable monetary relief, solely

             remedial in nature, and not a fine, penalty, punitive assessment or forfeiture.

                             ORDER ACKNOWLEDGMENTS

IV.   IT IS FURTHER ORDERED that the Defendants obtain acknowledgments of receipt

      of this Order:

      A.     Each Defendant, within 15 days of entry of this Order, must submit to the FTC an

             acknowledgment of receipt of this Order sworn under penalty of perjury.

      B.     For 2 years after entry of this Order, the Individual Defendant for any business

             that he, individually or collectively with any other Defendant, is the majority

             owner or directly or indirectly controls, and the Corporate Defendants, must

             deliver a copy of this Order to: (1) all principals, officers, directors, and LLC

             managers and members; (2) all employees, agents, and representatives who

             participate in conduct related to the subject matter of the Order; and (3) any

             business entity resulting from any change in structure as set forth in the Section

             titled Compliance Reporting. Delivery must occur within 7 days of entry of this

             Order for current personnel. To all others, delivery must occur before they assume

             their responsibilities.

      C.     From each individual or entity to which a Defendant delivered a copy of this

             Order, that Defendant must obtain, within 30 days, a signed and dated

             acknowledgment of receipt of this Order.
                           COMPLIANCE REPORTING

V.   IT IS FURTHER ORDERED that the Defendants make timely submissions to the FTC:

     A.    One year after entry of this Order, each Defendant must submit a compliance

           report, sworn under penalty of perjury.

           1.     Each Defendant must: (a) identify the primary physical, postal, and email

                  addresses and telephone number, as designated points of contact, which

                  representatives of the FTC may use to communicate with such Defendant;

                  identify all of that Defendant’s businesses by all of their names, telephone

                  numbers, and physical, postal, email, and Internet addresses; (c) describe

                  the activities of each business, including the products and services offered,

                  the means of advertising, marketing, and sales, and the involvement of any

                  other Defendant (which the Individual Defendant must describe if he

                  knows or should know due to his own involvement); (d) describe in detail

                  whether and how that Defendant is in compliance with each Section of this

                  Order; and (e) provide a copy of each Order Acknowledgment obtained

                  pursuant to this Order, unless previously submitted to the FTC;

           2.     Additionally, the Individual Defendant must: (a) identify all telephone

                  numbers and physical, postal, email, and Internet addresses, including all

                  residences; (b) identify all business activities, including any business for

                  which the Individual Defendant performs services whether as an employee

                  or otherwise and any entity in which the Individual Defendant has any

                  ownership interest; and (c) describe in detail the Individual Defendant’s
            involvement in each such business, including title, role, responsibilities,

            participation, authority, control, and any ownership.

B.   For 2 years following entry of this Order, each Defendant must submit a

     compliance notice, sworn under penalty of perjury, within 30 days of any change

     in the following:


     1.     Each Defendant must report any change in: (a) any designated point of

            contact; or (b) the structure of any Corporate Defendant or any entity that

            such Defendant has any ownership interest in or directly or indirectly

            controls that may affect compliance obligations arising under this Order,

            including: creation, merger, sale, or dissolution of the entity or any

            subsidiary, parent, or affiliate that engages in any acts or practices subject

            to this Order.

     2.     Additionally, the Individual Defendant must report any change in: (a)

            name, including aliases or fictitious name, or residence address; or (b) title

            or role in any business activity, including any business for which the

            Individual Defendant performs services whether as an employee or

            otherwise and any entity in which the Individual Defendant has any

            ownership interest, and identify its name, physical address, and Internet

            address, if any.

C.   Each Defendant must submit to the FTC notice of the filing of any bankruptcy

     petition, insolvency proceeding, or any similar proceeding by or against such

     Defendant within 30 days of its filing.
       D.      Any submission to the FTC required by this Order to be sworn under penalty of

               perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by

               concluding: “I declare under penalty of perjury under the laws of the United States

               of America that the foregoing is true and correct. Executed on: “______” and

               supplying the date, signatory’s full name, title (if applicable), and signature.

       E.      Unless otherwise directed by a FTC representative in writing, all submissions to

               the FTC pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by

               overnight courier (not the U.S. Postal Service) to: Associate Director for

               Enforcement, Bureau of Consumer Protection, Federal Trade Commission, 600

               Pennsylvania Avenue NW, Washington, DC 20580. The subject line must begin:

               FTC v. ACDI Group, LLC, et al., Matter Number X170042.

                                     RECORDKEEPING

VI.    IT IS FURTHER ORDERED that each Defendant must create records for 5 years

following entry of this Order, and retain each such record for 5 years. Specifically, the Corporate

Defendants and the Individual Defendant for any business in which the Individual Defendant,

individually or collectively with any other Defendant, is a majority owner or directly or indirectly

controls, must maintain the following records:

       A.      Consumer debt portfolios, purchased, sold, or brokered by Defendants, and any

               other records pertaining to consumers from whom Defendants attempt to collect

               debts;

       B.      Records showing debt collection payments received from consumers;
       C.     Personnel records showing, for each person providing services, whether as an

              employee or otherwise, that person’s: name, addresses, and telephone numbers;

              job title or position; dates of service; and, if applicable, the reason for termination;

       D.     Complaints and refund requests, whether received directly or indirectly, such as

              through a third party, and any response; and

       E.     All records necessary to demonstrate full compliance with each provision of this

              Order, including all submissions to the FTC.

                               COMPLIANCE MONITORING

VII.   IT IS FURTHER ORDERED that, for the purpose of monitoring the Defendants’

       compliance with this Order, including any failure to provide an accounting of or transfer

       any assets as required by this Order:

       A.     Within 30 days of receipt of a written request from a representative of the FTC,

              each Defendant must: submit additional compliance reports or other requested

              information, which must be sworn under penalty of perjury; appear for

              depositions; and produce documents, for inspection and copying.

       B.     For matters concerning this Order, the FTC is authorized to communicate directly

              with each Defendant. The Defendants must permit representatives of the FTC to

              interview any employee or other person affiliated with any Defendant who has

              agreed to such an interview. The person interviewed may have counsel present.

       C.     The FTC may use all other lawful means, including posing, through its

              representatives, as consumers, suppliers, or other individuals or entities, to the

              Defendants or any individual or entity affiliated with the Defendants, without the

              necessity of identification or prior notice. Nothing in this Order limits the FTC’s
                lawful use of compulsory process, pursuant to Sections 9 and 20 of the FTC Act,

                15 U.S.C. §§ 49, 57b-1.

        D.      Upon written request from a representative of the FTC, any consumer reporting

                agency must furnish consumer reports concerning the Individual Defendant,

                pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.

                §1681b(a)(1).

                                   ENTRY OF JUDGMENT

VIII. IT IS FURTHER ORDERED that there is no just reason for delay of entry of this judgment,

and that, pursuant to Federal Rule of Civil Procedure 54(b), the Clerk immediately shall enter this

Order as a final civil judgment as to Defendants Anthony Swatsworth, ACDI Group, LLC and

Solutions to Portfolios, LLC, d/b/a STP Management Group.

                                        JURISDICTION

IX. IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for all

purposes.

SO ORDERED.



                                 Signed: December 2, 2019
19
